Citation Nr: 1102492	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
August 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  

The Veteran appeared at a Travel Board Hearing in August 2010.  A 
transcript is associated with the claims file.  

The issue of entitlement to service connection for an acquired 
psychiatric disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record which 
denied service connection for PTSD, relates specifically to an 
unestablished fact necessary to substantiate the claim; it raises 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for an acquired psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The claim on the merits requires additional 
development, which is addressed in the remand below.  Therefore, 
no further development is needed with respect to the aspect of 
the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the 
RO) or the Board that are not appealed in the prescribed time 
period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 
20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  See Knightly v. Brown, 6 Vet. 
App. 200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Analysis

The Veteran has applied for service connection for PTSD on 
numerous occasions, and there are several final decisions of 
record which deny this claim.  The earliest rating decision, in 
June 1997, determined that no psychiatric disorder was present.  
A second rating decision, dated in April 2002, found that the 
Veteran did have a psychiatric diagnosis (and hence addressed the 
merits of service connection); however, the RO did not find there 
to be a nexus between service and the diagnosis of PTSD.  The 
Veteran received hostile fire pay for four months between 1965 
and 1966, and the RO noted that this was conceded; however, the 
PTSD was assessed as being related to an in-service personal 
assault, which was unverified.  Although a notice of disagreement 
was filed with this action, this decision was not substantively 
appealed after the issuance of the statement of the case.  
Therefore, the decision became final within a year of 
notification of the RO's denial.  A December 2005 rating decision 
declined to reopen the claim for service connection for PTSD, and 
it was not appealed directly; however, a claim to reopen was 
filed again with the RO in July 2006.  From this, the appeal 
arises.  

The Veteran contends that the recent change in 38 C.F.R. 
§ 3.304(f), in connection with the submission of  new treatment 
records, merits a reopening of his claim for service connection 
for an acquired psychiatric disability.  Essentially, he states 
that in previous claims, he has always believed his PTSD to be 
resultant from an alleged in-service assault occurring on a naval 
ship.  He now believes that his hostile fire experiences, 
combined with the effects of the alleged assault, contribute to 
his psychiatric disability picture.  He believes that as he has 
combat experiences, that the new regulations put forth in 
38 C.F.R. § 3.304(f) warrant a grant of service connection.  
Additionally, he has posited new records from a VA psychologist, 
who has diagnosed the Veteran with depressive disorder and 
psychotic disorder in addition to PTSD.  

The Veteran's hostile fire experiences have already been conceded 
by VA, in that the 2002 rating decision noted the receipt of 
hostile fire pay for a four-month period in 1965 and 1966.  At 
the time, however, there was no link between these stressors and 
PTSD, with VA examination reports linking PTSD to the alleged in-
service sexual assault.  The Veteran did not even mention his 
exposure to hostile fire during his VA psychiatric examination 
done in connection with the claim at that time.  The new claim 
specifically raises the issue of PTSD as due to hostile fire, and 
also, with the inclusion of new diagnoses, shows that other 
psychiatric disorders are concurrent with the diagnosis of PTSD.  
Taking these diagnoses and the new assertion (as responsible for 
PTSD) in concert with the Veteran's service records, which show 
problematic conduct and a discharge enacted after special court 
martial, the submission of the evidence certainly relates to 
unestablished facts necessary to substantiate the underlying 
claim.  Also, given that there is confirmed hostile fire pay, it 
raises the possibility of substantiating the claim.  As such, new 
and material evidence is of record, and the petition to reopen is 
granted.  See 38 C.F.R. § 3.156.    



ORDER

New and material evidence having been received, the claim of 
service connection for an acquired psychiatric disorder is 
reopened; the appeal is granted to this extent only.  




REMAND

The above decision reopens the claim for entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD.  
It is, however, impossible to render a final decision on the 
matter until additional evidentiary development is conducted.  

Indeed, the Board notes that the Veteran has been diagnosed with 
PTSD as well as depressive disorder and psychotic disorder.  
Although the Veteran specifically has claimed service connection 
for PTSD, recent jurisprudential precedent mandates that in 
situations where the Veteran has filed a claim for PTSD, the 
Board is obligated to develop the claim to include any possible 
acquired psychiatric disability which may be present.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran 
should be examined to determine what psychiatric disabilities are 
present.  

As noted, the Veteran received hostile fire pay for a period of 
months in 1965 and 1966.  The Veteran has alleged that he has 
PTSD as a result of this, as well as a result of an alleged 
sexual assault in service.  The Veteran's service personnel 
records indicate a series of disciplinary problems, and he was 
subjected to non-judicial punishment on two occasions as well as 
a special court martial at the end of his service.  Indeed, the 
Veteran was using marijuana while on active duty, and was given a 
general discharge under honorable conditions due to this usage 
and due to periods of unauthorized absence.  Although the abuse 
of drugs does not, necessarily, indicate that a separate 
psychiatric disability is present (substance abuse, without an 
associated disorder, is willful misconduct), it does raise the 
possibility of psychiatric symptoms while in service.  Indeed, at 
the very least, the behavioral problems in service are 
potentially symptoms of an acquired psychiatric disorder, and a 
comprehensive medical examination should be afforded to determine 
the nature and etiology of any currently present mental health 
condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  The Veteran is advised that 
he may provide any documentation in his 
possession which may help corroborate his 
stressor of an alleged personal assault.  For 
example, letters from in-service comrades or 
copies of police reports, etc., would be 
helpful for that portion of the claim.  The 
hostile fire has already been conceded by VA 
in an earlier rating decision.  

2.  The Veteran is to be scheduled for a 
comprehensive VA psychiatric examination for 
the purposes of determining the nature and 
etiology of any acquired psychiatric disorder 
that is currently present, to include PTSD.  
In this regard, the examiner is asked whether 
it is at least as likely as not (50 percent 
probability or greater) that the Veteran has 
an acquired psychiatric disorder, to include 
psychoses, depression, or PTSD, that is in 
any way causally related to an episode of 
active service, to include hostile fire.  A 
detailed rationale must accompany any 
conclusions reached.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


